DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 7-8 are objected to because of the following informalities:  
Claim 7 is missing a period at the end of the claim. Appropriate correction is required.
Claims 7 and 8 each recite “a carbon black particles”. Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a transparent polyester film made from a thermal insulation slurry containing specific polyester resin, tungsten composite particles having a chemical formula of CsXNYWO3-ZClC as claimed, black pigment slurry, ethylene glycol, and dispersing aid with each component in specific amounts that meet the claimed properties regarding low visible light transmittance, high infrared-blocking rate, and haze level, does not reasonably provide enablement for any transparent polyester film having any composition that would meet the claimed properties regarding low visible light transmittance, high infrared-blocking rate, and haze level.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
	Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all compounds within the scope of claims 1-8 can be used as claimed and whether claims 1-8 meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to claims 1-8, it is believed that undue experimentation would be required because:
	(a) The quantity of experimentation necessary is great since claims 1-8 read on any transparent polyester film while the specification discloses a transparent polyester film made from a thermal insulation slurry containing specific polyester resin, tungsten composite particles having a chemical formula of CsXNYWO3-ZClC as claimed, black pigment slurry, ethylene glycol, and dispersing aid with each component in specific amounts that meet the claimed properties regarding low visible light transmittance, high infrared-blocking rate, and haze level.
	(b) There is no direction or guidance presented for any transparent polyester film having any composition that would meet the claimed properties regarding low visible light transmittance, high infrared-blocking rate, and haze level.
	(c) There is an absence of working examples concerning any transparent polyester film having any composition that would meet the claimed properties regarding low visible light transmittance, high infrared-blocking rate, and haze level.
	In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 1-8.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites wherein the transparent polyester film is “a polyvinyl chloride (PVC) film, a polycarbonate (PC) film, a polypropylene (PP) film, a polyethylene (PE) film or a nylon film” which is confusing because these films are not polyester films.
Claim 4 recites “a polyester resin including a thermal insulation slurry…” which is confusing given that it is not clear what is being claimed. Further, it is not clear how a polyester resin can include a slurry. Claims 5-8 all depend from claim 4 and thus, are also rendered indefinite.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787